                                          Case 3:18-cv-05222-MMC Document 53 Filed 06/21/19 Page 1 of 1




                                  1

                                  2

                                  3

                                  4                            IN THE UNITED STATES DISTRICT COURT

                                  5                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      YOLANDA CHAMPION,                             Case No. 18-cv-05222-MMC
                                                       Plaintiff,                      ORDER GRANTING DEFENDANT
                                  8
                                                                                       AMAZON LOGISTICS, INC.'S
                                                v.                                     MOTION TO COMPEL ARBITRATION;
                                  9
                                                                                       STAYING CLAIMS AGAINST
                                  10     AMAZON.COM LLC, et al.,                       AMAZON
                                                       Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Before the Court is defendant Amazon Logistics, Inc.'s ("Amazon") "Motion to

                                  14   Compel Individual Arbitration and to Dismiss, or, in the Alternative, Stay the

                                  15   Proceedings," filed May 10, 2019. Plaintiff Yolanda Champion ("Champion") has filed

                                  16   opposition, to which Amazon has replied. The matter came on regularly for hearing on

                                  17   June 21, 2019. Stephen P. O'Dell of Marlin & Saltzman, LLP appeared on behalf of

                                  18   Champion. John S. Battenfeld and Andrea Fellion appeared on behalf of Amazon.

                                  19          Having read and considered the parties' respective written submissions, and

                                  20   having considered the arguments made at the hearing, the Court, for the reasons stated

                                  21   on the record at the hearing, hereby GRANTS Amazon's motion to compel arbitration.

                                  22   The above-titled action, to the extent asserted against Amazon, is hereby STAYED until

                                  23   "such arbitration has been had in accordance with the terms of the agreement." See 9

                                  24   U.S.C. § 3.

                                  25          IT IS SO ORDERED.

                                  26
                                  27   Dated: June 21, 2019
                                                                                               MAXINE M. CHESNEY
                                  28                                                           United States District Judge
